Citation Nr: 0411119	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis, multiple joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had over 21 years of active duty service ending in 
June 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2002, a statement of the case was 
issued in August 2002, and a substantive appeal was received in 
September 2002.  Although the veteran initially expressed 
disagreement with several issues, his September 2002 substantive 
appeal only addressed the arthritis issue.  After an RO hearing 
was postponed on one occasion due to weather conditions, the 
veteran failed to report for a hearing rescheduled in May 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Although the veteran was afforded VA examinations in connection 
with other claims which are not in appellate status, it does not 
appear that a VA examination was conducted in connection with the 
arthritis issue.  See 38 C.F.R. § 3.159(c)(4) (2003).  The Board 
believes an examination and opinion are necessary in this case in 
view of the fact that certain service medical records refer to 
arthritis. 

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claim, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

2.  The veteran should be scheduled for an appropriate VA 
examination to ascertain the current nature and etiology of the 
claimed arthritis.  It is imperative that the claims file be made 
available to and be reviewed by the examiner in connection with 
the examination.  All medically indicated special studies and 
tests, including x-rays, should be accomplished.  The examiner 
should clearly report all examination and special test findings 
and clearly indicate whether or not a medical diagnosis of 
arthritis is warranted.  If so, the parts of the body affected 
should be set forth.  If arthritis is diagnosed, after reviewing 
the claims file, the examiner should offer an opinion as to 
whether it is at least as likely as not (a 50% or higher degree of 
probability) that the veteran's arthritis is related to service.  
A detailed rationale for all opinions expressed should be 
furnished. 

3.  After completion of the above, the RO should review the 
expanded record and determine if the benefit sought can be 
granted.  Unless the benefit sought is granted, the veteran and 
his representative should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





